Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
	Claims 1, 5-7 and 11-13 are pending.
	Claims 1, 5-7 and 11-13 are allowed.	

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephonic correspondence with George Renzoni, CHRISTENSEN O’CONNOR JOHNSON KINDNESS PLLC, on 10 January 2022.  The authorization was given without traverse.

The application has been amended as follows:
In the Claims:
	Claim 7, lines 3-4, replace “Dermatophagoides pteronyssinus Dermatophagoides farinae, Dermatophagoides microceras Dermatophagoides siboney, and Euroglyphus maynei or combinations thereof.” with --Dermatophagoides pteronyssinus, Dermatophagoides farinae, Dermatophagoides microceras, Dermatophagoides siboney, and Euroglyphus maynei or combinations thereof.--;
	That is, there should be commas after the genus/species terms  ‘Dermatophagoides pteronyssinus’ and ‘Dermatophagoides microceras’. 

Examiner’s Comment
Drawings
The drawings filed 05 February 2018 were previously accepted in the Final Office Action mailed 27 May 2020.

Claim Objections
The objection to Claim 7, in the Final Office Action mailed 14 September 2021, is withdrawn in view of Applicants' amendment received 13 December 2021, in which the cited claim was corrected.

After Final Amendment
The after final amendment received 13 December 2021 has been entered.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 


The rejection of Claims 11 and 12 under 35 U.S.C. §103 as being unpatentable over van de Lustgraaf in view of Flowers, Meikle et al., and Stimac et al., as applied to claims 1, 5-7 and 13 above, and further in view of Lekimme et al., and Li et al., in the Final Office Action mailed 14 September 2021, is withdrawn in view of Applicants' argument received 13 December 2021 and reconsideration of the claimed subject matter.

The closest prior art of van de Lustgraaf ((1978) Oecologia 33: 351-359), Meikle et al. (U.S. Patent Application Publication No. 2009/0060880 A1), and Stimac et al. (International Patent Application Publication No. WO 95/25430) do not teach or suggest, alone or in combination, the claimed subject matter which recites:   A method of treating or preventing a house dust mite infestation, said method comprising applying a fungal acaricidal infectious agent at a site of a house dust mite infestation, or at a site proximal thereto, or at a site at risk of such infestation. The fungal acaricidal infectious agent is capable of transmissible infection by replication and amplification of the agent in or on said house dust mite and is thus both structurally and functionally distinct from chemical and bacterial acaricidal agents that are incapable of infection and replication in or on said house dust mite. The fungal acaricidal infectious agent is applied to fabrics, Dermatophagoides, Euroglyphus or combinations thereof. The fungal acaricidal infectious agent is of the genus Beauveria, Microspora, or combinations thereof.

van de Lustgraaf shows methods for suppressing the population growth of the house dust mite Dermatophagoides pteronyssinus using the fungus Aspergillus penicilloides. D. pteronyssinus mite growth was negatively affected by preincubation with A. penicilloides at 71 % humidity. Van de Lustgraaf teaches that heavy inoculation followed by abundant hyphal growth can inhibit mite development, especially with the fungus Eurotium repens. The observed abundant growth of A penicilloides at 75% and 80% RH hindered the population development of the mites. However, the experiments of van de Lustgraaf showing fungal inhibition of the house dust mites (HDMs) were conducted on culture medium and the experiment conducted using mattress dust did not clearly result in HDM treatment or control.
Therefore, van de Lustgraaf does not show that a fungal acaricide can be successfully used to treat a(n) HDM infestation which occurs in fabrics, bedding, upholstered materials and the like via application thereto.

Meikle et al. and Stimac et al. were cited to provide motivation for treating a(n) HDM infestation by applying a fungal acaricide, such as Beauveria, as instantly claimed. Meikle et al. shows methods of treating arachnids, especially Varroa destructor, using a Beauveria bassiana and a carrier. Stimac et al. teaches that the fungal strain Beauveria bassiana is highly virulent and can be used to control certain pests, including cockroaches, carpenter ants, fire ants, and pharaoh ants. That is, Meikle et al. shows that the fungus Beauveria bassiana can be used to treat the arachnid species Varroa destructor, and house dust mites also belong to the class Arachnida. However, cockroaches, carpenter ants, fire ants, and pharaoh ants, which can be controlled by B. bassiana, as shown by Stimac et al., are not arachnids.
Therefore, Meikle et al. and Stimac et al. do not show the application of a fungal acaricide to treat a(n) HDM infestation. 

van de Lustgraaf, Meikle et al., and Stimac et al. do not show, individually or in combination, a method of treating or preventing a house dust mite infestation, said method comprising applying a fungal acaricidal infectious agent at a site of a house dust mite infestation, or at a site proximal thereto, or at a site at risk of such infestation, wherein the fungal acaricidal infectious agent is applied to fabrics, bedding, upholstered materials, padded furnishings, soft toys, carpets, curtains, filling materials, clothing, soft furnishings or combinations thereof.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SMP/Examiner, Art Unit 1651                                                                                                                                                                                                        
/OLIVIA M. WISE/Primary Examiner, Art Unit 1631